Title: To James Madison from William Newsum, 4 September 1804 (Abstract)
From: Newsum, William
To: Madison, James


4 September 1804, Norfolk. “I have thought it proper to inform you that I shiped on board the Schooner Sally, Capt. Keel, (who sailed for Alexandria on Sunday last,) a box containing dispatches from Mr. Munroe, directed to the Secretary of State, and which was put into the Post Office at this place by Capt. Dixon of the Ship Virginia. Capt. Keel has been so obliging as to promise me to see it safely deliver’d.”
